Name: Commission Regulation (EEC) No 113/82 of 20 January 1982 laying down special measures for implementation in Greece of the table wine distillation operations referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 82 Official Journal of the European Communities No L 15/ 15 COMMISSION REGULATION (EEC) No 113/82 of 20 January 1982 laying down special measures for implementation in Greece of the table wine distillation operations referred to in Article 15 of Regulation (EEC) No 337/79 figure 25 % must be applied throughout the period laid down for distillation measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas , for production obtained in Greece, the maximum quantity of table wine which producers may send for distillation pursuant to Council Regulation (EEC) No 1144/81 of 24 April 1981 laying down general rules on the distillation of table wines as provided for in Article 15 of Regulation (EEC) No 337/79 ('), as last amended by Regulation (EEC) No 2851 /81 (2), was initially fixed at 20 % and subse ­ quently at 25 % of their table wine production for the 1980/81 marketing year by Commission Regulation (EEC) No 1296/81 (3), as amended by Regulation (EEC) No 2352/81 (4) ; whereas the amendment to Regulation (EEC) No 1296/81 was made applicable only with effect from 17 August 1981 ; Whereas Article 10 of Regulation (EEC) No 1144/81 in respect of margins has given rise to difficulties in implementation in Greece and this situation has led to producers who qualified for the margin referred to in Article 10 of Regulation (EEC) No 1144/81 being treated differently according to the date when they carried out distillation ; whereas, in order that all producers may qualify for the same advantages, the By way of derogation from the second subparagraph of Article 1 5 (2) of Regulation (EEC) No 337/79 (*), the maximum quantity of table wine produced in Greece which may be distilled for each producer pursuant to Regulation (EEC) No 1144/81 is hereby fixed at 25 % of the total quantity of table wine which he produced during the 1980/81 marketing year . Article 2 Regulation (EEC) No 1296/81 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 120 , 1 . 5 . 1981 , p . 1 . 0 OJ No L 280 , 2 . 10 . 1981 , p . 1 . ( 3) OJ No L 129 , 15 . 5 . 1981 , p . 54 . (4) OJ No L 231 , 15 . 8 . 1981 , p . 13 . 0 OJ No L 54, 5 . 3 . 1979 , p . 1